Title: To George Washington from Robert Morris, 6–15 March 1777
From: Morris, Robert
To: Washington, George



Dear Sir,
Philada March 6[-15]th 1777

I am honoured with yours of the 2d Inst. the good opinion you are pleased to entertain of me makes me very happy because there is no mans opinion I reverence more and that very circumstance is at the same time the source of trouble in my mind as you force me to abandon that Idea of Security which I was desirous of maintaining; it is truely lamentable that we have never been able to this day to Conquer that Fundamental error made in the outset, by short enlistments; it was not untill Conviction of the absolute necessity of it, stared every Man in the Face that the wholesome measure of enlisting for three

years or during the War, cou’d be carried in Congress & since it was carried there, it meets with insuperable obstacles raised by the former practice, for the Bounties, high Wages & Short Service has Vitiated the Minds of all that Class of people & they are grown the most mercenary beings that exist I dont confine this observation meerly to the Soldiery but extend it to those who get their livings by Feeding & entertaining of them, these are the Harpies that injure us much at this time, they keep the Fellows Drunk whilst the Money holds out When it is gone they encourage them to enlist for the sake of Bounty, then to drinking again that Bounty gone & more Money still wanted they must enlist again with some other Officer receive a fresh Bounty & get more Drink &c. this Scene is actually carrying on here daily & does immense injury to the recruiting Service, but still I hope our New Army will be got together before long, at least so many as will enable you to put a good Face towards your Enemies and if that is accomplished I think they will not Venture this way, at present it seems to be their Object and in Your situation I really do not see what is to prevent their taking possession of it, unless the want of Horses Forage &c. retards their movements or renders it impracticable for them to come on, In the mean time the public Stores are removing, and Congress have adjourned back to this place many of the Members are come up & the rest on the road, I dont expect they will make a House sooner than Monday, but your late dispatches Shall be delivered to the President soon as he arrives. I wish with you Sir, that they had Complyed with General Lee’s request, and when I sent forward those dispatches to Baltimore I wrote my Sentiments to some of the Members & altho it wou’d have been inconvenient for me and I urged not to be appointed on that errand Yet I wou’d have gone rather than he Shou’d have been disapointed, Whether they will take up the matter again or not I don’t know, but I much doubt it as from the Little conversation I have had with some of the Members now here they seem very averse to it, however I expect this matter as well as the Confinement of the Hessian Field Officers will at least be referred to the Consideration of a Committee in Consequence of your letters on the Subject, and if I can influence a Complyance with Your Wishes it will give me pleasure for my own Sentiments coincide with yours exactly in these two points and at the same time I must hint to you what I take to be one of the most forcive Arguments that probably has been used in Congress against this Measure, I have not heard that it was used, but as it occured to myself on reading Genl Lee’s letters, I mean the effect it may have at the Court of France shou’d they hear as they undoubtedly wou’d that Members of Congress Visited Genl Lee by permission of the British Commissioners. The Meeting with Ld Howe on Staten Island last Summer injured Mr

Deane’s Negotiations much & retarded supply’s intended for us. I am now at the 15th March & must appologize to you Sir for not answering fully your Letter & for not having sent this away long since, but I have been attacked by a Weakness in my Eyes, and Writing is the most dangerous thing I can do whilst it Continues on this Account I am obliged to absent myself from Congress & refrain from ⟨business⟩ but in all situations of life I shall ever remain with the sincerest esteem Your Excellcys most obedient hble Servant

Robt Morris

